Citation Nr: 0502880	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for recurrent 
headaches, post-traumatic, residuals of head injury, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for status post 
parenosteotomy of the left second toe with laceration of the 
digital nerve to second, third, and fourth toes, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active military service almost continuously 
from October 1970 to January 1971, and from November 1974 to 
February 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In November 2004, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge. A 
transcript of this hearing is of record.

The issue of an increased rating for status post 
parenosteotomy of the left second toe with laceration of the 
digital nerve to the second, third, and fourth toes (left 
toes disability) will be addressed in the remand following 
the decision below.  


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for disposition of the claim decided herein have 
been accomplished.

2.  The service-connected post-traumatic headaches are 
manifested by subjective complaints of recurrent headaches; 
no neurological disability is shown.

3.  The symptoms are not so unusual as to render application 
of the regular schedular provisions impractical.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-traumatic headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.321, 
4.124a. Diagnostic Codes 8045, 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

In the rating decisions, January 2003 statement of the case, 
and supplements thereto, and in a December 2002 VCAA letter, 
as well as other correspondence thereafter, the RO notified 
the veteran of the evidence and information necessary to 
substantiate his claim, the specific information required 
from him to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that he should submit if he did 
not desire VA to obtain the evidence on his behalf. Although 
VA has not specifically requested him to submit any pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence or provide VA with the information and 
authorization necessary for the VA to obtain such evidence. 
The Board is satisfied that the veteran was on notice of the 
fact that he should submit any pertinent evidence in his 
possession. Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board also notes in accordance with 38 U.S.C.A. § 5103(a) 
and Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004), the 
RO provided the initial notice required under the VCAA and 
readjudicated the veteran's claim in January 2003.

The record also reflects that the veteran's service medical 
records and all post-service medical evidence identified by 
the veteran have been obtained. With respect to the issue on 
appeal decided herein, the Board notes that copies of VA and 
private medical records were associated with the claims 
folder after the issuance of the statement of the case in 
January 2003. Although some of these records were not 
reviewed by the RO and no supplemental statement of the case 
was issued showing such review in the first instance, the 
Board finds this deficiency to be harmless error and of no 
prejudice to the veteran with respect to this claim because 
records pertinent to the veteran's headache merely show 
complaints of headaches on two occasions which, for the most 
part, predate the current increased rating claim giving rise 
to this appeal. Thus remand for review of these records and 
for issuance of a supplemental statement of the case on this 
issue would be of no benefit to the veteran in this instance. 
As such, there is no prejudice to the appellant by 
adjudication of the claim at this time. See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The records contain evidence of VA and private medical 
records relevant to treatment for the veteran's headaches, 
and the evidence is adequate to decide the claim. In 
addition, the veteran has been afforded appropriate VA 
examinations for evaluation of his post-traumatic headaches. 
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim. The Board is also unaware of any such evidence. 
Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

II.  Factual Background

By a June 1993 rating decision, service connection was 
granted for post-traumatic headaches, residuals of head 
trauma, and for status post parenosteotomy of the left second 
toe with laceration of the digital nerve to second, third, 
and fourth toes, each rated as 10 percent disabling effective 
from May 27, 1992. The veteran filed claims for increased 
ratings in January 2001.

February 2001 VA peripheral nerves examination, with review 
of the claims file by the examiner, shows that the veteran is 
employed. He had no known allergies, and a history of high 
blood pressure. He reported that the service-connected 
headaches had increased in intensity, and described them as 
occurring at a frequency of about two to three times a week. 
They consisted of itching of the left eyelid, followed by 
steady pressure-type headaches in the left supraorbital and 
frontal region of the head, lasting up to four to five hours. 
There was no associated nausea or vomiting. At their worst, 
the headaches caused him to cease doing whatever activity he 
is engaged in and he often has to lie down in a darkened 
room. He takes Motrin 800 mg three times a day, and uses 
Percocet sparingly. He reported that computed tomography scan 
in 1993 found that no further intervention was needed for his 
headaches. 

Physical examination revealed that the veteran was alert and 
cooperative. There was a well-healed scar in the left 
supraorbital region. Both tympanic membranes were intact, 
oropharynx clear, and pupils and fundoscopic examination 
within normal limits. Neurological examination was within 
normal limits. Impression was post-traumatic headaches 
following injury to the left supraorbital region as 
described, with continued chronic headaches at a frequency of 
two to three times a week.

In a December 2002 statement, the veteran asserted that his 
headaches had worsened, and he was experiencing secondary 
hearing loss, memory loss, dizzy spells, and a sleeping 
disorder.

The veteran underwent VA examination in January 2003.  The 
examiner noted that the veteran's records were unavailable, 
and history was as reported by the veteran. The veteran 
reported chronic daily headaches and described his pain as 7-
10 of 10. He denied any seizures. He reported that headaches 
were sometimes alleviated with Motrin, but that he usually 
turns off the lights and falls asleep, which resolve his 
headaches. He reported mild nausea, but never vomiting or any 
symptoms consistent with a severe neurological disorder. He 
complained of memory loss. The examiner noted that there were 
many etiologies of a memory impairment and this should be 
discussed with the veteran's private physician. Headaches 
were described as occurring daily, and lasting one hour to 
three hours at a time. The veteran denied any alcohol or 
substance abuse.

Neurological examination revealed a small vertical scar about 
one-quarter inch at the bridge of the nose that blends with 
the color of the skin, and another about one-eight inch 
adjacent to the first one and just above the left eyebrow. 
There was no tenderness to palpation. Recent and remote 
memory were noted as good. Cranial nerves 2 to 12 were 
intact. On sensory examination, the upper and lower 
extremities were intact, with the exception of decreased 
sensory findings in the left foot. Motor strength was 5/5, 
deep tendon reflexes 2+, with 2+ plantar flexors. Assessment 
was of chronic headache secondary to post-traumatic residuals 
of a head injury sustained in the service. The veteran was 
noted to have continued daily headaches diminished with non-
steroidal medication. He had a visual scar as a result of 
treatment for superficial head injury. The examiner noted 
that there was no evidence of any neurological impairment.

Private and VA treatment notes from March 1995 to January 
2003 reflect treatment for complaints of headaches, 
rheumatoid arthritis and other unrelated conditions. 

In a November 2004 videoconference hearing before the 
undersigned the veteran testified to the effect that his 
headaches have never been diagnosed as migraine headaches. He 
reported continuing treatment for increasing and more 
frequent headaches, and asserted that headaches sometimes 
lasted from 12 to 14 hours or longer. He related that 
headaches interfered with his socializing with his 
grandchildren, and that it caused his depression.

Additional VA and private treatment records from March 1995 
to January 2003 duplicate previously submitted evidence, and 
also reflect complaints of headaches. 

In statements, the veteran and his representative assert that 
the post-traumatic headaches are more severe than rated and a 
higher evaluation is warranted.

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability. The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes. Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability. In this 
regard the Board notes that where entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 U.S.C.A. §§ 5100 - 
5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

In the present case, the disability was originally rated as 
10 percent disabling for post-traumatic headaches under 
Diagnostic code 8045-9304. The rating schedule provides that 
the post-traumatic headaches disability will be rated 
pursuant to Diagnostic Codes 8045 and 9304. 

Purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 which provides for dementia 
due to head trauma. This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma. Ratings in excess of 10 percent for brain disease due 
to trauma under diagnostic code 9304 are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma. Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities. 38 C.F.R. § 4.124a, DC 8045.

Review of the evidence reflects that the veteran has a 
diagnosis of post-traumatic headaches linked to trauma in 
service, characterized by subjective complaints. He has never 
been diagnosed with migraine headaches and so testified 
before the undersigned. The current analysis under DC 8045 
(brain disease due to trauma) is consistent with the 
veteran's claim. 

Based on the evidence, the Board finds no greater than a 10 
percent evaluation is warranted for the veteran's subjective 
complaints of post-traumatic headaches due to trauma in 
service, regardless of the level of the disability. Further, 
there is no evidence of neurological disability such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, or 
of multi-infarct dementia during the pertinent period, for a 
higher evaluation under related diagnostic codes. See  DC's 
8045, 8100, 9304.

Extra-schedular

The evidence does not reflect that the service-connected 
post-traumatic headaches present such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to warrant consideration of an 
extraschedular evaluation. 38 C.F.R. § 3.321(b)(1); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). There is nothing in 
the evidence of record to suggest that the application of the 
regular schedular standards is impractical in this case. See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990). 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic headaches is denied.


REMAND

Preliminarily the Board notes that VA outpatient treatment 
records dated from March 1995 to January 2003 were submitted 
which contain records pertinent to the veteran's left foot 
disability.  However, these records have not yet been 
reviewed by the RO.

The record reveals a January 2002 VA outpatient treatment 
note reflecting treatment for rheumatoid arthritis by a 
physician who opined that most of the arthritic pain was in 
the veteran's left foot. However, in an October 2002 VA 
outpatient treatment note, the same examiner opined that the 
veteran's left foot pain was not derived from his arthritis 
but from his prior surgery. In addition, January 2003 VA 
examination reveals that the veteran was seronegative for 
rheumatoid arthritis, and the examiner opined it was doubtful 
whether the veteran has rheumatoid arthritis. 

In various statements, the veteran asserts worsening of the 
left foot service-connected disability, due to increased pain 
and numbness, and motor impairment with inability to do work 
requiring prolonged standing and walking. 

The veteran's disability has been analogously rated under 
diagnostic codes 5299-8599, pertinent to predominant 
postoperative residuals of pain and sensory deficit. The 
disability has not been previously shown to have a motor or 
arthritic component affecting the ability to stand or walk. 
The current complaints assert a motor component due to the 
service-connected nerve damage. Current findings in the 
outpatient treatment reports of record, as well as in 
February 2001 and January 2003 VA examinations, are 
inconclusive and suggest a somewhat more involved picture 
than would be reflected in the current rating. Additionally, 
neither VA examination provides an opinion as to the effect 
of the veteran's service-connected disability on his work.

The Board finds that the veteran should be reexamined to 
determine the etiology of his current assertions of a motor 
component with functional loss in the left foot, and for an 
opinion as to the effect of the service-connected disability 
on his ability to work. 

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following action:

1.  The RO should take appropriate steps to 
obtain a copy of any pertinent evidence 
identified but not provided by the appellant, 
to include VA and private records of treatment 
for the left foot from January 2003 to the 
present.  Appellant's assistance in 
identifying and obtaining these records should 
be requested as needed.

2.  If the RO is unable to obtain a copy of 
any pertinent evidence identified by the 
appellant, it should so inform the appellant 
and his representative and request them to 
provide a copy of the outstanding evidence.

3.  The veteran should be scheduled for a foot 
examination by an examiner with appropriate 
expertise, to determine the exact nature and 
extent of all functional impairment involving 
the service-connected nerve disability. The 
claims file should be sent to the examiner for 
review, and the examiner should note such 
review in the report. The examiner should 
specify and delineate whatever distinction 
there may be between the residuals 
attributable to the service-connected 
disability, and those symptoms not related to 
the service-connected nerve damage.  

4.  The examiner should render specific 
findings as to whether the veteran's current 
complaints are etiologically related to the 
service-connected nerve disability, or to 
arthritis or other disability. Where possible, 
the symptoms attributable to the service-
connected nerve disability should be 
separately identified from those attributable 
to another condition. The examiner should also 
identify all conditions impairing the left 
foot, and specify whether any current 
condition is etiologically related to the 
service-connected nerve damage, or is a 
separate and distinct disability of different 
etiology. If impossible to distinguish, the 
examiner should so state.

5.  The examiner should also render an opinion 
on the effect of the service-connected nerve 
damage on the veteran's work.  Functional 
limitations should be described in detail.

6.  Then, the RO should undertake any other 
indicated development and readjudicate the 
appeal. If any benefit sought on appeal 
remains adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of all additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the decision. 
The case should then be returned to the Board, 
following completion of the usual appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


